STOCK FOR STOCK EQUIVALENT EXCHANGE AGREEMENT AND PLAN THIS SHARE EXCHANGE AGREEMENT, dated as of the [] day of October, 2007 (the “Agreement”), by and among Teeka Tan Products, Inc., a Delawarecorporation (the “Company”); Taiyuan Rongan Business Trading Company Limited, a Chinese private company with an Operating License within the People’s Republic of China duly issued to Mr. Aizhong An as the Authorized Representative (“TRBT”); and all of the current TRBT Capital Contributors, each of whom has executed a counterpart signature page to this Agreement (each, a “Shareholder” and collectively, the “Shareholders”).The Company, TRBT and the Shareholders are collectively referred to herein as the “Parties.” W I T N E S S E T H: WHEREAS, the Shareholders own all of the issued and outstanding capital of TRBT (the “TRBT Shares”). WHEREAS, the parties to this Agreement intend to enter into a tax free exchange under the U.S. Internal Revenue Service Regulations whereby the TRBT Shareholders will assign 80% of 100% of the capital contributions in TRBT to the Company in exchange for designated restricted common shares of the Company to be issued in accordance with this Agreement; WHEREAS, the Company desires to transfer to the Shareholders, and the Shareholders desire to acquire from the Company, 31,500,000 common shares of the Company as listed on Schedule A attached hereto; WHEREAS, the Company shall issue 1,400,000 warrants exercisable at the rate of one warrant for one share of Company Common Stock at a price of $0.50 per share (post- Roll Back) to an entity to be provided by TRBT prior to the Closing; WHEREAS, in consideration for services provided, the Company shall issue to Mirador Consulting 500,000 warrants exercisable at the rate of one warrant for one share of Company Common Stock at a price of $1.00 per share (post- Roll Back) with an expiration date one-year from the date of this Agreement; WHEREAS, TRBT states that all of its present assets, as summarily described in the attached and incorporated Schedule B of TRBT Assets and Liabilities, will be wholly owned by 6 subsidiaries, each of which owns one property and each of which subsidiary is owned 76% by TRBT at the closing of this Agreement, and such ownership by TRBT is not subject to any claims or encumbrances except as set-out in Schedule B; WHEREAS, it is intended that upon the closing of this Stock for Stock Equivalent Share Exchange Agreement, the existing securities holders of the Company, including the holders of stocks and warrants, shall together have no more than ten percent (10%) of the shares (including warrants and options, if any) in the combined entity. WHEREAS, the business purpose of the corporation will change from the marketing of sun care products, to the building and operation of commercial real estate in China. NOW, THEREFORE, in consideration, of the promises and of the mutual representations, warranties and agreements set forth herein, the parties hereto agree as follows: 1 ARTICLE I THE EXCHANGE 1.1The Exchange (a)Upon the terms and subject to the conditions of the Agreement, and in accordance with the Corporation Laws of the State of Delaware as to the Company and the Company Laws of the People’s Republic of China (“Chinese Law”) as to TRBT, the parties hereto shall effect the following stock for stock equivalent exchange as provided herein at Closing effective upon the Effective Time.TRBT represents it can affirm and approve this Agreement by consent of its Authorized Representative and sole shareholder. (b)In consideration of the mutual terms, covenants and conditions contained herein, the Company shall issue and deliver to the Shareholders and/or their designees 31,500,000 shares of Company Common Stock as set forth opposite their and/or their designee’s names on Schedule A hereto or pursuant to separate instructions to be delivered prior to Closing.Promptly after Closing, the Company Common Stock will be delivered by the Company Transfer Agent to the designated owners for the benefit of each TRBT Shareholder or designated assign, or to a shareholder representative identified in writing who shall be the Authorized Representative of TRBT.The shares will be legally issued and fully negotiable, except as to customary restrictions on transferability of unregistered stock. (c)The
